Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143354                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  HOWARD HUBBARD,                                                                                          Brian K. Zahra,
          Petitioner-Appellee,                                                                                        Justices


  v                                                                 SC: 143354
                                                                    COA: 293292
                                                                    STC: 2008-000305
  DETROIT PUBLIC SCHOOLS,
            Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 31, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals as on reconsideration granted. The court
  shall consider whether jurisdiction in the Court of Appeals was lacking where the
  petitioning teacher did not file a statement of exceptions to the decision of the
  Administrative Law Judge. See MCL 38.104(5)(l), which provides: “A matter that is not
  included in a statement of exceptions filed under subdivision (j) or in a statement of
  cross-exceptions filed under subdivision (k) is considered waived and cannot be heard
  before the tenure commission or on appeal to the court of appeals.”

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2011                    _________________________________________
           p1026                                                               Clerk